

116 SRES 497 ATS: Commemorating the life of Dr. Li Wenliang and calling for transparency and cooperation from the Government of the People's Republic of China and the Communist Party of China. 
U.S. Senate
2020-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 497IN THE SENATE OF THE UNITED STATESFebruary 11, 2020Mr. Cotton (for himself, Mr. Menendez, Mr. Markey, Mr. Gardner, Mr. Barrasso, and Ms. Warren) submitted the following resolution; which was referred to the Committee on Foreign RelationsMarch 3, 2020Committee discharged; considered and agreed to with an amended preambleRESOLUTIONCommemorating the life of Dr. Li Wenliang and calling for transparency and cooperation from the
			 Government of the People's Republic of China and the Communist Party of
 China. Whereas Dr. Li Wenliang was a 34-year-old ophthalmologist working in Wuhan, China;Whereas research indicates that the first patient infected with the 2019 novel coronavirus (2019–nCoV) exhibited symptoms in early December 2019;Whereas, in December 2019, Dr. Li notified his associates in the medical community in China about the outbreak of 2019–nCoV;Whereas, after raising concerns about the spread of 2019–nCoV, Dr. Li was summoned by Chinese officials and forced to sign a statement retracting his warnings about the virus and confessing that he had spread illegal rumors;Whereas Chinese government authorities played down dangers to the public for weeks as 2019–nCoV continued to spread, with more than 42,000 confirmed cases in China alone and at least 1,000 deaths reported as of February 11, 2020;Whereas Dr. Li continued to work as an ophthalmologist at Wuhan Central Hospital despite his knowledge of the outbreak, and appears to have been infected himself with 2019–nCoV after coming in contact with a patient he was treating for glaucoma;Whereas, on the morning of February 7, 2020, in the hospital where he worked, Dr. Li Wenliang died after contracting 2019–nCoV;Whereas, before he passed away, Dr. Li stated, If the officials had disclosed information about the epidemic earlier, I think it would have been a lot better. There should be more openness and transparency.;Whereas the people of China expressed their grief and anger on social media after the death of Dr. Li with the phrase I want freedom of speech, which was swiftly censored by the Government of the People's Republic of China;Whereas the Government of the People's Republic of China continues to limit free expression, and stepped up censorship after online criticism and investigative reports by Chinese journalists suggesting that officials underestimated and underplayed the threat of 2019–nCoV;Whereas Freedom House has listed China as the worst abuser of internet freedom in the world for the fourth year in a row, and in the aftermath of the outbreak of 2019–nCoV, there are numerous and well-documented instances of the Great Firewall of China suppressing the free flow of critical and medically important information about the pandemic;Whereas the Government of the People's Republic of China has endangered the people of Taiwan and people around the world by using its influence to limit Taiwan’s access to the benefits of membership in the World Health Organization and the International Civil Aviation Organization, particularly during the current outbreak; andWhereas the World Health Organization has declared 2019–nCoV a Public Health Emergency of International Concern: Now, therefore, be itThat the Senate—(1)honors the life and contributions of Dr. Li Wenliang, and extends heartfelt sympathy to his family and to the families of all who have passed during this outbreak;(2)expresses its support for the people of China as they face this unprecedented public health challenge;(3)expresses gratitude to Dr. Li and all Chinese medical personnel and citizens for their efforts to spread awareness of 2019–nCoV and treat individuals who have contracted the disease;(4)calls on the Government of the People’s Republic of China and the Communist Party of China—(A)to be open and transparent in investigating and responding to 2019–nCoV;(B)to ensure that Chinese citizens and the international community have free and unfettered access, without censorship or social media controls, to information about 2019–nCoV;(C)to cooperate fully with the United States Government, including the Centers for Disease Control and Prevention, in providing medical access, sharing information, and developing treatment to combat 2019–nCoV;(D)to cooperate fully with other governments, especially those in Southeast Asia, Africa, Latin America, and other regions whose health systems already face high burdens and are operating from a lower base of capability, as well as international health organizations in combating 2019–nCoV; and(E)to cease efforts to exclude Taiwan from international organizations, including the World Health Organization and the International Civil Aviation Organization;(5)affirms the vital importance of Dr. Li’s belief that [t]here should be more openness and transparency in China;(6)affirms that freedom of expression is a social good that enables experts to sound public health warnings and helps citizens ensure that their government addresses weaknesses in crisis response; and(7)strongly supports the people of China in their demand for freedom of speech.